Citation Nr: 1131409	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Previously, the Board remanded the case in October 2009 to obtain a new medical opinion as to whether the Veteran's hearing loss was related to his military service, regardless of it was shown to meet the provisions of 38 C.F.R. § 3.385 in service or on service separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).

Pursuant to the Board's October 2009 remand, a February 2010 VA audiological examination was accomplished; however, again, the Board finds it not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner reviewed the claims file and noted that the Veteran's right ear hearing was normal on service separation.  The VA examiner found that the Veteran's right ear did not undergo a significant threshold shift in service, stating that literature indicates that threshold changes can vary from test to test by "as much as 10 [decibels]."  The examiner stated that therefore, for a threshold shift to be considered a significant change, it must be more 

than 10 decibels.  The examiner then concluded that the Veteran "did not develop a right ear hearing loss during service."  The examiner further stated that "[a]dditional noise and aging since military separation are likely to be contributing factors in the veteran's hearing loss."

Nevertheless, service connection may be granted for any disorder initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Accordingly, the fact that the Veteran did not have hearing loss during service does not preclude service connection when there is evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service.  See Hensley, 5 Vet. App. at 159-60.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a medical opinion from an appropriate VA examiner addressing the etiology of the Veteran's current right ear hearing loss.  The claims folder must be provided to and reviewed by the examiner.  After a review of the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether any current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's history of inservice and postservice noise exposure, any other pertinent clinical findings of record, and the statements of the 

Veteran must be taken into account.  The examiner must specifically address the question of whether any degree of current right ear hearing loss began as a result of inservice noise exposure.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

2.  The medical opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Specific attention is directed to the opinion report for whether it includes adequate responses to the specific opinion requested.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

